DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-7, in the “Response to Election / Restriction Filed - 02/28/2022”, is acknowledged. 
This office action considers claims 1-15 are thus pending for prosecution, of which, non-elected claims 8-15 are withdrawn, and elected claims 1-7 are examined on their merits. 
Claim Objections 
Claim 1 recites the limitation “the plurality of insulation layer" (line 7), and it appears as if Applicant’s representative meant to write “–layers--”, the previous recitation, at line 4, contains “layers”.
Appropriate correction is required. For the prosecution on merit, examiner assumes the phrase as appeared.
Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations in claims:
 (related to device claim 4 in view of the parent device claim 1), “further comprising a residual insulation pattern and a residual semiconductor pattern provided in a portion of the recess region” (claim 4, Ln 2), 
(related to device claim 5 in view of the parent device claim 1 and intervening device claim 4), “wherein the residual semiconductor pattern covers the residual insulation pattern and a bottom surface of the recess region” (claim 5, Ln 3-4), 
(related to device claim 6 in view of the parent device claim 1 and intervening device claim 4), “wherein the residual semiconductor pattern covers the residual insulation pattern and a bottom surface of the recess region” (claim 6, Ln 3-4), 
must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claims 4 the instant claims recites limitation in view of the parent claim 1, wherein the metes and bounds of the claimed invention, in claim 4, are vague and ill-defined, as a result of limitation “a residual semiconductor pattern provided in a portion of the recess region” (claim 4, Ln 2). It is not clear how the limitations “a residual semiconductor pattern provided in a portion of the recess region” may possible be existed in the structures as the parent claim 1 delimits the recess region in the non-channel region as “wherein an uppermost insulation layer of the plurality of insulation layer has a recess region in an upper surface thereof, in the non-channel region” (claim 1, ln 7-8). A residual semiconductor pattern in the recess region in an upper surface thereof, in the non-channel region is not noted in the specification and drawings. The specification does not provide a standard for ascertaining the requisite degree, and one 
Regarding claims 5 this is rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 4, and further because the metes and bounds of the claimed inventions, in claim 5, are vague and ill-defined, as a result of limitations “wherein the residual semiconductor pattern covers the residual insulation pattern and a bottom surface of the recess region ”(claim 5, Ln 3-4 ). It is not clear how the limitations “the residual semiconductor pattern covers the residual insulation pattern and a bottom surface of the recess region” may possible be existed in the structures as the parent claim 1 delimits the recess region in the non-channel region as “wherein an uppermost insulation layer of the plurality of insulation layer has a recess region in an upper surface thereof, in the non-channel region” (claim 1, ln 7-8). the residual semiconductor pattern covers the residual insulation pattern and a bottom surface of the recess region, in the non-channel region is not noted in the specification and drawings. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. For the purposes of evaluating the prior art, the Examiner assumes any feature as necessarily being appropriate.
Regarding claims 6 this is rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 4, and further because the metes and bounds of the 
Regarding claims 7 this is rejected under 35 U.S.C. 112 (b), because of their dependency status from claims 4-6, and further because the metes and bounds of the claimed inventions, in claim 7, are vague and ill-defined, as a result of limitations “wherein vertical semiconductor pattern includes a charge storage layer” (claim 7, Ln 1-2). It is not clear how the limitations “wherein vertical semiconductor pattern includes a charge storage layer” may possible be existed in the structures as the parent claim 1 delimits the recess region in the non-channel region as “wherein an uppermost insulation layer of the plurality of insulation layer has a recess region in an upper 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (10; Fig 1A; [0031]) = (element 10; Figure No. 1A; Paragraph No. [0031]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields 

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUGIURA; Hiroto (US 20180277564 A1; hereinafter Sugiura).
 1. Sugiura teaches a three-dimensional (3D) semiconductor memory device (1) comprising (See the entire document, figures 1A-9B; specifically Figs 1B, 2; [0029+], and as cited below):

    PNG
    media_image1.png
    484
    711
    media_image1.png
    Greyscale

      Sugiura Figure 1A                            Sugiura Figure 1B

a substrate (10) including channel regions (50; [0031]) and a non-channel region ({10e,18,19}; [0032]) between the channel regions (construed from [0076] numerous memory cells); 
15; [0034]) comprising a plurality of electrodes (17) and a plurality of insulation layers (16) alternately stacked on the substrate alternately stacked on the substrate (10); and 
a plurality of vertical structures (61,60) penetrating the stack structure on the channel regions (50); 
wherein an uppermost insulation layer (40; [0058]) of the plurality of insulation --layers-- has a recess region (where 18 is being housed) in an upper surface thereof, in the non-channel region ({10e,18,19}).    
2. Sugiura as applied to the 3D semiconductor memory device of claim 1, further teaches, wherein a bottom surface of the recess region (where 18 is being housed) is spaced apart from a top surface of an uppermost electrode (top 17; since no electrodes in bottom surface of the recess region) of the plurality of electrodes.  
3. Sugiura as applied to the 3D semiconductor memory device of claim 1, further teaches, (the device) further comprising a common source plug (18; [0054]) penetrating the stack structure (15) on the non-channel region ({10e,18,19}); and 
an insulation spacer (19; [0097]) between a sidewall of the common source plug (18) and the stack structure, wherein the recess region (where 18 is being housed) is adjacent to the insulation spacer (19).  
4. Sugiura as applied to the 3D semiconductor memory device of claim 1 (See also rejection under 35 U.S.C. 112(b) in section II, above), further teaches, (the device) further comprising a residual insulation pattern (21 in region A; fig 2; [0041]) and a residual semiconductor pattern (20; [0038-0039]) provided in a portion of the recess region (recess 84a detailed in Fig 7B, where 20/21 is accommodated).  

    PNG
    media_image2.png
    460
    773
    media_image2.png
    Greyscale

Sugiura Figure 2
5. Sugiura as applied to the 3D semiconductor memory device of claim 4 (See also rejection under 35 U.S.C. 112(b) in section II, above), further teaches, (the device) wherein the residual insulation pattern (21 in region A; fig 2; [0041]) covers a sidewall of the recess region (recess 84a detailed in Fig 7B, where 61/61 is accommodated), and 
wherein the residual semiconductor pattern (20) covers the residual insulation pattern (21) and a bottom surface of the recess region (recess 84a detailed in Fig 7B, where 20/21 is accommodated).  
6. Sugiura as applied to the 3D semiconductor memory device of claim 4 (See also rejection under 35 U.S.C. 112(b) in section II, above), further teaches, wherein each of the vertical structures comprises a vertical semiconductor pattern (60,61) and a vertical insulation pattern (21,23) surrounding a sidewall ([0041]) of the vertical semiconductor pattern, 
wherein the residual insulation pattern (21) includes the same material (silicon oxide; [0042], [0046]) as the vertical insulation pattern (23), and 
20 {20a,20b}) includes the same material (polysilicon; [0039]) as the vertical semiconductor pattern (60/61; polysilicon [0038]).  
7. Sugiura as applied to the 3D semiconductor memory device of claim 4 (See also rejection under 35 U.S.C. 112(b) in section II, above), further teaches, wherein vertical semiconductor pattern includes a charge storage layer (22; Fig 2; [0041]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
March 9, 2022